Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 1 of 14

EXECUTION COPY

STANDARD MANUFACTURING
AND REPRESENTATION AGREEMENT

THIS STANDARD MANUFACTURING AND REPRESENTATION
AGREEMENT is dated as of March 1, 2012 and is entered into by and among JIANGMEN

BENLIDA PRINTED CIRCUIT CO., LTD. ( IL JHFEIIIA BR AIR Bl )“Benlida”), a
Hong Kong company whose principal place of business is located at SLP IHS Ear IRE 76
= (76, Longxi Road, High-tech Industrial Park, Jiangmen, Guangdong, China), and ROK
PRINTED CIRCUIT CO., LTD. PHBL FH BS 43 BELA Bi] (“ROK”), a Hong Kong
company whose principal place of business is located at 7 Thy oskARM DK (Ee )
g Sth 21 SSB (21 Workshop, 8, High-tech Industrial Park, Dongnan Industrial Park,
Jianghai District, Jiangmen, Guangdong ,China) (Benlida and ROK are collectively referred to
herein as the “Manufacturer”) and CIRCUITRONIKX, LLC, a Florida limited liability company
whose principal place of business is located at 2 South Biscayne Blvd, Suite 3800, Miami,
Florida 33131 (“Circuitronix’).

WHEREAS, Manufacturer is engaged in manufacturing of “Bare Printed Circuit
Boards.”

- COOTER

WHEREAS, subject to the terms and conditions as set forth in this Agreement,
Manufacturer desires to engage Circuitronix to assist it in the development of, and the creation of
demand for, Bare Printed Circuit Boards.

“
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other consideration, the receipt and adequacy of which is hereby acknowledged by
the parties, Circuitronix and Manufacturer agree as follows: ,
1. CIRCUITRONIX REPRESENTATION RIGHTS ;
1.1 Appointment. Subject to the terms and conditions of this Agreement,

Manufacturer hereby appoints Circuitronix as its representative during the Term (as defined
below) for the purpose of identifying potential customers that may be interested in purchasing
Products. For purposes hereof, “Product” shall mean any contract manufacturing related work or
services provided by Manufacturer or any associated entities.

1.2 Diligent Efforts. Circuitronix will diligently solicit and promote sales of Product
and shall not offer any price quotations, accept any orders, or make any commitments on behalf
of the Manufacturer, without the Manufacturer’s prior approval. Circuitronix shall also
undertake responsibility. for releasing a Purchase Order to Manufacturer, along with necessary
specifications or drawings, etc., as may be required for providing full and clear inputs for
manufacturing, packaging, and forwarding supplies.

 

1.3 Conduct of Business; Expenses; Signage at Factory. Circuitronix shall conduct
all of its business in its own name, shall maintain its own sales staff and offices, and shall bear

all office costs related thereto. La
,Case 0:21-cv- -
Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 2 of 14

1.4 Marketing Period.

(a) Identified Potential Customers. Circuitronix shall, from time to time,
provide a list to Manufacturer of potential customers. Manufacturer shall promptly review such
list and, within three (3) business days after delivery thereof, shall provide written notification to
Circuitronix if Manufacturer objects to Circuitronix representing a potential customer appearing
on such list. Manufacturer may only object to a potential customer if such person or entity is
already a customer of Manufacturer or if a bona-fide conflict exists. If the Manufacturer does
not timely object to a potential customer (each an “Identified Potential Customer”), Circuitronix
shall have the exclusive right, for a period of twelve (12) months thereafter (the “Marketing
Period’) to promote and solicit the sale of Products to the Identified Potential Customers,
including their respective successors oF assigns. Schedule A attached hereto contains a current
list of Identified Potential Customers. Schedule A shall be updated from time to time by
Circuitronix to include additional Identified Potential Customers (and a copy of any such

updated schedule shall be promptly provided to Manufacturer).

(b) Extension of Marketing Period. The Marketing Period shall be extended if,
in the opinion of Circuitronix, the Manufacturer (i) performed poorly during any audit or visit by
an Identified Potential Customer audit or (ii) submitted a poor or sub-standard Product sample.
In such case, the Marketing Period shall be extended by a timeframe equal to (i) the period
between the Identified Potential Customer’s first audit and the follow up audit; and/or (ii) the
time between the first sample submission and the next sample submission.

1.5 Exclusive Sales Period. If Circuitronix procures a Purchase Order (as defined
below) from an Identified Potential Customer during the Marketing Period (any such Identified
Potential Customer being hereinafter referred to as a “Circuitronix Customer’), Circuitronix
shall have the exclusive right, for a period of two (2) years from the date of the last Purchase
Order submitted by the Circuitronix Customer (the “Exclusive Sales Period’), to deal
exclusively with such Circuitronix Customer, including handling such account and procuring
Purchase Orders for the Products. Each current Circuitronix Customer shall be listed on
Schedule A, which schedule shall be updated from time to time by Circuitronix to include any
additional Circuitronix Customers (and a copy of any such updated schedule shall be promptly
provided to Manufacturer). For purposes of this Agreement, a Circuitronix Customer shall be

deemed to mean and include the respective successor or assign of each Circuitronix Customer.

1.6 No Solicitation, Communications or Sales. Manufacturer agrees that it shall not
directly or indirectly (i) solicit any Identified Potential Customer during the Marketing Period or
any Circuitronix Customer during the Exclusive Sales Period; or (ii) contract with or otherwise
sell or deliver any Product to any Identified Potential Customer during the Marketing Period or
any Circuitronix Customer during the Exclusive Sales Period. Manufacturer further agrees that
should any Identified Potential Customer or Circuitronix Customer have any communication
with Manufacturer or any of its affiliates for the purpose of doing any business with, or
purchasing any Product from, Manufacturer or any of its affiliates, Manufacturer shall (i)
immediately refer said such Identified Potential Customer or Circuitronix Customer to

Circuitronix and (ii) provide written notice to Circuitronix of same. Likewise, Circuitronix

2

a Se

sé PPED

{Bate ve

Vay %

&
o Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 3 of 14

agrees to not interfere in any business relationship that Manufacturer may have with its
customers.

1.7. Manufacturer’s Acknowledgement. Manufacturer acknowledges that
Circuitronix has and will expend substantial monies on advertising, marketing, technology, and
in the development of potential customers. Manufacturer further agrees that the identity of
Circuitronix customers, the specifications of their orders and pricing thereof, are considered
confidential and proprietary in nature, a valuable asset of Circuitronix, are deemed to be “Trade
Secrets” of Circuitronix and are subject to the protections of Section 8 hereof.

2. PRICING; PURCHASE ORDERS

2.1. Pricing Matrix. All business will be conducted as per the pricing matrix as
outlined in Schedule B (“Pricing Matrix”). The pricing matrix will clearly state the assumptions
which will constitute the base of the pricing including but not limited to laminate costs, copper
price, gold price, silver price, RMB-US Dollar exchange rate and labor costs.

2.2. Price Increases. Notwithstanding anything herein to the contrary, the
Manufacturer will not increase pricing without first providing no less than four (4) months prior
written notice to Circuitronix. Any proposed price increases must be adequately justified by
demonstrating a price increase in the parameters which form the base of the Pricing Matrix.

3. DELIVERY

3.1 Manufacturer shall use best commercial efforts to ensure timely delivery of all
Products in accordance with the delivery requirements set forth in the “Lead-Time” schedule
attached hereto as Schedule C or as otherwise set forth in an accepted Sales Contract or

Purchase Order (the “Lead-Time Schedule”).

3.2. Delivery date shall imply date of delivery at port of entry. If Manufacturer fails to
adhere to quality standards and/or to the Lead-Time Schedule, Circuitronix reserves the right to
procure the Product elsewhere and to recover from Manufacturer all such procurement costs and
expenses and consequential damages suffered by Circuitronix as a result of Manufacturer’s

failure.

3.3. Manufacturer and Circuitronix shall agree to Lead-Time Schedule flexibility
requirements specific to the Product as documented in any addenda.

3.4 Upon learning of any potential delivery delays, Manufacturer shall immediately
notify Circuitronix as to the cause and extent of such delay.

3.5 If Manufacturer fails to make deliveries at the specified time and such failure is

caused by Manufacturer, Manufacturer will, at no additional cost to Circuitronix, employ
1 expediting fees, premium transportation costs, or labor

accelerated measures such as materia
overtime required to meet the specified delivery schedule or minimize the lateness of deliveries.

0 CLIN ke nat at

aha Le
« Case,0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 4 of 14

4. PAYMENT TERMS

4.1. Manufacturer and Circuitronix agree to payment terms of AMS 60 days from the
date of invoice.

4.2 Currency will be in U.S. Dollars unless specifically negotiated and reflected in
any addenda hereto.

5. QUALITY; PACKAGING AND DOCUMENTATION

5.1 Quality Requirements. Manufacturer shall manufacture and deliver the
Products in accordance with the specifications provided to Manufacturer by Circuitronix (the
“Product Specifications”). In the event that a quality specification is ambiguous, Manufacturer
shall conform to the standards set forth in IPC 600 G Class II.

 §.2 ~~ Packaging and Documentation. Product packaging shall conform to
Circuitronix’s documentation specifications, including but not limited to, markings on the
cartons, weight restrictions, documentation, etc. Export worthy containers: or corrugated boxes
shall be used, and each carton shall contain a packaging slip clearly marked. Copies of AWB,
Packing List and Invoice shall be faxed to Circuitronix upon shipment of Product.

6. ENGINEERING CHANGES

6.1 Circuitronix may, upon advance written notice to Manufacturer, submit
engineering changes for incorporation into the Products. It is important that this notification
include documentation of the change to effectively support an investigation of the impact of the
engineering change. Manufacturer will make a reasonable effort to review the engineering
change and report to Circuitronix. If any such change affects the price, delivery, or quality
performance of said Product, an equitable adjustment will be negotiated between Manufacturer

and Circuitronix prior to implementation of the change. Irrespective, any proposed price

increase must conform to the Pricing Matrix attached hereto as Schedule B ahd remains subject
|

Se Nowa Va oe Ca a TR

to the requirement of Section 2.2 hereof.

6.2 Manufacturer agrees not to undertake significant process changes, design changes,
or process step discontinuance affecting electrical performance and/or mechanical form and fit
without prior written notification and concurrence of the Circuitronix.

7. INVENTORY MANAGEMENT .

71 Manufacturer agrees to use laminates according to the Circuitronix approved

vendor list (“AVL”) including any sourcing plans as provided by any addenda hereto.

7.2 All Circuitronix tooling/equipment furnished to Manufacturer or paid for by

Circuitronix in connection with this Agreement shall:

 

(a) Be clearly marked and remain the personal property of Circuitronix.

(b) Be kept free of liens and encumbrances.

4
» Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 5 of 14

Unless otherwise agreed, Circuitronix is responsible for the general maintenance of Circuitronix
tooling/equipment. Manufacturer shall hold Circuitronix property at its own risk and’ shall not
modify the property without the written permission of Circuitronix. Upon Circuitronix's request,
Manufacturer shall redeliver the property to Circuitronix in the same condition as originally
received by Manufacturer with the exception of reasonable wear and tear. In the event the
property is lost, damaged or destroyed, Manufacturer’ shall be liable for the replacement cost of
such property. Manufacturer shall return all Circuitronix property to Circuitronix or its agent
within forty-eight (48) hours of being directed to do so in writing by Circuitronix.

8. CONFIDENTIAL INFORMATION

8.1 Each party agrees not to make any commercial use of confidential information
and/or trade secrets of the other party regarding customer specifications or otherwise without
obtaining prior written consent from such other party. Each party recognizes that immediate and
irreparable damage will result to the non-breaching party if one of the parties breaches any of the
terms and conditions of this Section 8, and accordingly, each party consents to the entry by any

court of competent jurisdiction of an injunction in favor of the non-breaching party (without —

bond or other security being required) to restrain any such breach, in addition to any other
remedies or claims which the non-breaching may seek. This Section of the Agreement is
considered by the parties to be an integral part of this Agreement, and shall survive for a period
of two (2) years from the date of termination of this Agreement.

- $.2 Subject to the terms hereof and the proprietary rights of the parties, Manufacturer
and Circuitronix agree to exchange, at least semi-annually, relevant process development
information and business plans to include market trends, process technologies, product
requirements, new product developments, available capacity and other information to support
technology advancements by both Manufacturer and Circuitronix.

9, | WARRANTY

9.1 Except as expressly set forth in Section 9.2 below, Manufacturer unconditionally
warrants that (i) the Product will conform to the specifications applicable to such Product at the
time of its manufacture, which are furnished in writing by Circuitronix and accepted by
Manufacturer; (ii) such Product will be of good material (supplied by Manufacturer) and
workmanship and free from defects for which Manufacturer is responsible in the manufacture;
(iii) such Product will be free and clear of all liens and encumbrances and that Manufacturer will
convey good and marketable title to such Product. In the event that any Product manufactured
shall not be in conformity with the foregoing warranties, Manufacturer shall, at Manufacturer's
option, credit Circuitronix for any such nonconformity or, at Manufacturer's expense, replace,

repair or correct such Product.

9.2 Manufacturer shall have no responsibility or obligation to Circuitronix under
warranty claims with respect to Products that have been subjected to abuse, misuse, accident,
alteration, neglect or unauthorized repair. In addition, Manufacturer’s warranty shall be limited
to one year from the date of manufacture of the Product for any feature of the Product that

characteristically deteriorates over time (e.g., solder).

# See &

3 RR

gz

Barmera
- Case, 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 6 of 14

THE WARRANTIES CONTAINED IN THIS SECTION ARE IN LIEU OF, AND
MANUFACTURER EXPRESSLY DISCLAIMS AND CIRCUITRONIX WAIVES ALL
OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY
OR ARISING BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN
THE TRADE OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR

USE.

9.3 An “Epidemic Condition” shall exist when failure reports or statistical samplings
show that more than one percent (1%) of the same Product installed or shipped during any one
month contain an identical, repetitive defect in Manufacturer supplied material and/or
workmanship. If during the warranty period of one year, the same Product shows evidence of an
Epidemic Condition, Circuitronix shall promptly notify Manufacturer of such condition. Upon
notification, Circuitronix shall have the right, pending correction of the Epidemic Condition, to
postpone further shipments of such Product by giving written notice of such postponement to
Manufacturer. Both parties shall work together to prepare and propose a corrective action plan
addressing implementation and procedure milestones for remedying such Epidemic Condition(s).
Both parties shall use best efforts to implement the remedy in accordance with the agreed upon
schedule. In the event of Epidemic Failure, Manufacturer will:

(a) Incorporate the remedy in the affected Product in accordance with
Circuitronix engineering change order procedures.

(b) Ship all subsequent Products incorporating the required modification.

9.4 Manufacturer shall have no liability or responsibility under Sections 9.1 and 9.3

above for any losses or damages to the extent that any such Epidemic Failure claims are the

direct result of:

(a) Manufacturer's compliance with Circuitronix specifications;

(b) _ the negligence of Circuitronix or any other person providing goods or
services in connection with the design, development, production, and distribution of the Product
(with the exception of Manufacturer’s manufacture of the Product);

(c) modification or alteration of the Product by a party other than
Manufacturer; or

(d) defects in Circuitronix's products or components thereof (with the
exception of the Products and Manufacturer supplied components thereof).

10. TERM; TERMINATION; DISPUTE RESOLUTION

10.1. Term. This Agreement shall commence on the date hereof and shall continue in
full force and effect until terminated in accordance with the terms set forth in this Agreement

(the “Term’’).

10.2. Termination.

BAR.

imme 4

PA atte er
. Case, 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 7 of 14

(a) If either party fails to meet any one or more of the terms and conditions as
stated in either this Agreement or any addenda hereto, Manufacturer and Circuitronix agree to
negotiate in good faith to resolve such default. If the defaulting party fails to cure such default or
submit an acceptable written plan to resolve such default within thirty (30) days following notice
of default, the nondefaulting party shall have the right to terminate this Agreement by furnishing
the defaulting party with thirty (30) days written notice of termination.

(b) This Agreement shall immediately terminate should either party, (i)
become insolvent; (ii) enter into or file a petition, arraignment or proceeding seeking an order for
relief under the bankruptcy laws of its respective jurisdiction; (iii) enter into a receivership of
any of its assets or; (iv) enter into a dissolution of liquidation of its assets or an assignment for
the benefit of its creditors. .

10.3 Post Expiration or Termination Rights. Notwithstanding the expiration of the
Term or earlier termination thereof pursuant to Section 10.2 hereof, Manufacturer agrees that it
shall continue to perform, manufacture and deliver Products hereunder in accordance with the
terms hereof, including the Price Matrix and: Lead-Time Schedule, with respect to (i) all
Purchase Orders for Circuitronix Customers that were pending or in the process of
manufacturing or delivery at the time of such expiration or earlier termination of the Term or (ii)
all future Purchase Orders with respect to existing Circuitronix Customers at the time of such
expiration or earlier termination that Circuitronix may decide to submit to Manufacturer for
fulfillment in accordance with the terms hereof, including the Price Matrix and Lead-Time
Schedule.

10.4 Dispute Resolution

- (a) In the spirit of continued cooperation, the parties intend to and hereby
establish the following dispute resolution procedure to be utilized in the event any controversy
should arise out of or concerning the performance of this Agreement.

(b) _ It is the intent of the parties that any dispute be resolved informally and
promptly through good faith negotiation between Manufacturer and Circuitronix. Either party
may initiate negotiation proceedings by written notice to the other party setting forth the
particulars of the dispute. The parties agree to meet in good faith to jointly define the scope and a
method to remedy the dispute. If these proceedings are not productive of a resolution, then senior
management of Manufacturer and Circuitronix are authorized to and will meet personally to
confer in a bona fide attempt to resolve the matter.

(c) Should any disputes remain existent between the parties after completion
of the two-step resolution process set forth above, then the parties shall promptly submit any
dispute to mediation with an independent mediator. In the event mediation is not successful in
resolving the dispute, the parties may agree to submit the dispute to arbitration as provided by
their respective jurisdiction. .

11. LIMITATION OF LIABILITY

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT
(INCLUDING SECTION 12 HEREOF) OR IN THE SETTLEMENT AGREEMENT

7

~NAvé Sead 5S.
. Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 8 of 14 .

BETWEEN CIRCUITRONIX AND BENLIDA ENTERED INTO ON OR ABOUT THE DATE
HEREOF, IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT,
WARRANTY, OR TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT
LIABILITY, OR OTHERWISE, SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY
KIND, WHETHER OR NOT EITHER PARTY WAS ADVISED OF THE POSSIBILITY OF

SUCH DAMAGE.
12. INDEMNIFICATION

12.1. Manufacturer shall defend, indemnify, and hold Circuitronix, its officers,
directors, employees, and agents (the “Circuitronix Indemnified Parties”) harmless against any
and all claims, demands, proceedings, losses, damages, obligations, liabilities, deficiencies, fines,
costs, or expenses (including, without limitation, reasonable attorneys’ fees) (collectively,
“Losses”) arising directly or indirectly as a result of, or relating to, (a) any material breach of this
Agreement by Manufacturer or its officers, trustees, employees, or agents; (b) any negligence by
Manufacturer in the manufacture of the Product or any failure to manufacture the Product in
accordance with the Product Specifications; or (c) any negligence or wrongful acts of
Manufacturer or its officers, trustees, employees, or agents, except to the extent that any such
Losses are due to the negligence or wrongful acts of Circuitronix, its officers, trustees,

employees, or agents.

12.2 Circuitronix shall defend, indemnify, and hold Manufacturer, its officers,
directors, employees, and agents harmless against any and all Losses arising directly or indirectly
as a result of, or relating to defects in the Product Specifications,, except to the extent that any
such Losses are due to the negligence or wrongful acts of the Manufacturer; its officers, trustees,

employees, or agents.

13. GENERAL

13.1 Insurance. Each party to this Agreement will maintain insurance to protect itself

from claims (i) by the party's employees, agents and subcontractors under Worker's

- Compensation and Disability Acts, (ii) for damages because of injury to or destruction of

tangible property resulting out of any negligent act, omission or willful misconduct of the party

or the party's employees or Contractors, (iii) for damages because of bodily injury, sickness,

disease or death of its employees or any other person arising out of any negligent act, omission,
or willful misconduct of the party or the party's employees, agents or subcontractors.

13.2 Assignment. Neither party shall delegate, assign or transfer its rights or
obligations under this Agreement, whether in whole or part, without the written consent of the

other party.

13.3. Force Majeure. Neither party shall be liable for any failure or delay in its
performance under this Agreement due to acts of God, acts of civil or military authority, fires,
floods, earthquakes, riots, wars or any other cause beyond the reasonable control of the delayed
party provided that the delayed party: (i) gives the other party written notice of such cause within
fifteen (15) days of the discovery of the event; and (ii) uses its reasonable efforts to remedy such

delay in its performance.

Lutte ss

~N .

om,

wt ee
‘ Cas@ 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 9 of 14

13.4 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, excluding its conflict of laws provisions thereof.
Each of the Parties hereto irrevocably (a) accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the Florida State Courts or United States
Federal District Courts located in Miami-Dade County, Florida with respect to any legal action
brought in connection with the enforcement of this Agreement, and (b) waives any objection that
it may have to the laying of venue of any such action in the aforesaid courts and waives and
agrees not to plead or claim that any action in such courts was brought in an inconvenient forum.

13.5 Attorneys’ Fees. In any action to enforce this Agreement, the prevailing party
shall be awarded all court costs and reasonable attorney fees incurred.

13.6 No Waiver. Any waiver of any provision of this Agreement or the full and
timely performance of any duties arising hereunder shall be in writing and shall be effective only
in the specific instance and only for the purpose for which given. No failure or delay on the part
of either party in exercising any right, power or privilege arising hereunder shall operate as a
waiver thereof, nor shall any partial exercise of any right, power or privilege arising hereunder
preclude any other or further exercise thereof or the exercise of any right, power or privilege.
Except where otherwise specified herein, the provisions of this Agreement may be. waived,
varied, modified or amended only by a written instrument executed by and on behalf of

Circuitronix and Manufacturer.

4

13.7. No Oral Understandings. This. Agreement embodies the entire agreement
between the parties hereto with respect to the subject matter hereof and cancels and supersedes
any and all prior or contemporaneous, oral or written understandings, negotiations or y
communications on behalf of such parties. If any provision of this Agreement is held by a court :
of competent jurisdiction to be invalid, void or otherwise unenforceable, the remaining Vv
provisions of this Agreement will nevertheless continue in full force and effect.

 

IN WITNESS WHEREOEF, each of the parties hereto has caused this Agreement to be
signed on its behalf by a duly authorized individual or officer and has caused its seal to be
hereunto affixed, the day and year first written above.

      

iba PRINTED easement
1 \

-CIRCUTRONIX, LLC

 

 

. ee if .
i “ a “ e
xo A) AS Row,
o +f

Name: 4/ (hE St Barf 4¢ (om) ~
tle. G@uswless Me \ ~
Title: @vswlecs Mave Ss }

usA*

| By:

    

  
_Case 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021

SCHEDULE A

Identified Potential Customers and Circuitronix Customers

[LAST UPDATE : 03/12/2012]

a)
b)
c)
d)
e)
f)
g)
h)
i)
jd
k)
)
m)
n)
0)
p)
q)
r)
s)
t)
u)
v)

Z)

aa) Ingersoll Rand: All Global Locations

bb) Kimball Electronics: All Global Locations RO 4y
cc) Helbakao: All Global Locations. oo, op
: QO {_ itronk ~
¢ eee
ay 2)

Preco Electronics, USA

MSI Manuafacturing, USA

Electrolux, Global Locations

PKG, USA

Curtis Instruments

First Alert/BRK

Gecko

Seveco =.

MicroCraft / Niles

Universal Lighting

Logican

Trico

Lear Corporation

Alps Automotive

Magna Electronics

Saturn Electronics

Panasonic: All Global Locations and Contract Manufacturers
Cherry: All Global Locations and Contract Manufacturers
Honeywell Corporation: All Global Locations.

Cooper Electronics: All Global Locations besides MTL in Europe.
Checkpoint System: All Global Locations.

Celestica: All Global Locations

SMTC: Ali Global Locations

Emerson: All Global Locations beside China and as agreed as per e-mail between the Parties
Tyco Electronics: All Global Locations

Osram Industries: All Global Locations

    
 
  

      

10

Page 10 of 14

iv

La
« Case, 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 11 of 14

SCHEDULE B

Pricing Matrix

1. Base Pricing:

     
   

 

 

 

 

DS 0.039 150
4L : 0.058 200
6L 0.087 300
8L 0.115 400
10L 0.16 500

 

 

 

 

 

e General Specification of P/N : FR4, 0.062", loz. Copper base for Outer Layers and Inner Layers;
5 mil line; Smil spacing; smallest drill hole size 8mil, hole density < 4Sholes per sq. inch", routing,
PCB Spec. IPC 600 Class 2 as default. There is no cost adder for 20z./20z. finish as long as the

copper thickness is as per IPC 600 Class 2.
e For any P/N where the Annual Dollar Spend is more than US$25K, the NRE Cost is waived or

will be returned if paid.
Base price including 2500 linear inches routing length per sq meter.
For other S/M color, black, red, white or blue no additional cost

2. Adders:

A. Finishes

  
    

    

 

 

 

 

 

 

 

 

 

 

 

_ OSP /sq. inch |

iF HASL 0.001/sq inch | L

im Tin 0.0035/sq inch

“in Siiver 0.0044/sq inch oe

Im Gold (2u" min) 0.01/sq inch - 9

“im Gold (3u" min) 0.012/sq inch q
‘

11 -

 
. Case, 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 12 of 14

B. TG

   

0.003/sq inch

 

  

0.006/sq inch

 

4L+

 

 

0.004/sq inch

0.007/sq inch

 

 

 

C. Thickness

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- $3/sq mtr TBD based on RFQ TBD based on RFQ
|
—4L+ - $3/sq mtr TBD based on RFQ* TBD based on RFQ*

* Should be less than DS
D. Stand-alone Cost Adders
Carbon Ink: $4/sq mtr
Line Space: 5/5 mil (standard) 0%
4/4 mil 2%
Routing: 2500 linear inches/sq mtr Additional: 0.0018 / lin inch
standard
Drilling: 45 holes/sq inch standard Additional: 0.15 per 1000
° holes
Peelable S/M: $3/sq mtr
Control 3.00%
Impedance:
“IPC Class 3: 2.50%
Cost adder for 0.01 per sq. inch
| extra layer
prepeg is:
Manual V- $0
Scoring:
“CNC & Jump 0.001/lin inch

V-Scoring:

 

 

 

 

 

12.

 

 

ey

AS

aA
a

Ts wT |

ary tit

Ree
 

‘ Case 0:21-cv-60125-RNS Document 15-1

3. Cu Adders:

Entered on FLSD Docket 04/12/2021 Page 13 of 14

 
 
   

 

 

 

 

H/H (0.5/0.5 02)
1oz/loz 0 0
20z/20z 13 0
30z/30z TBD | 13
40z/40z TBD TBD

 

 

 

 

e For inner layers the cost will correspond to the cost of the base copper thickness outlined above

e Costs are in sq. meters.

e For boards requiring 20z./2o0z.

4, Discount Structure

 

   

 
 

  

    

   

 

 

 

 

 

 

 

 

 

 

-$399k/(2% discount) 0.078cent/sqi 0.116cent/sqi 0.17 4cent/sqi 0.23cent/sqi
SHOOK SA99K3% discount) 0.11 7cent/sqi 0.174cent/sqi  0.261cent/sqi | 0.345 cent/sqi \
~"$500k-$599k/(4.0% discount) O.iS6cent/sqi  0.232cent/sqi 0.348cent/sqi__0.46cent/sqi :
$600k-$749k/(4.5% discount) 0.175cent/sqi  0.26lcent/sqi 0.391 cent/sqi  0.517cent/sqi !
$750k-$899k/(5.0% discount) 0.195cent/sqi 0.29cent/sqi _ 0.435cent/sqi _ 0.575 cent/sqi /
$900k-$1049k/(5.5% discount) 0.214cent/sqi 0.32cent/sqi — 0.478cent/sqi 0.632cent/sqi ;
$1050k-$1199k/(6.0% discount) 0:33dcent/ sqi 0.348cent/sqi  0.522cent/sqi 0.69cent/ sqi ~
$1200k-$1399k(6.5% discount) | 0.253cent/sqi 0.377cent/sqi _ 0.565cent/sqi 0.747cent/sqi
$1400k and over/(7.0% discount) 0.266cent/sqi 0.406cent/sqi  0.609cnet/sqi 0.805cent/sqi

 

 

 

 

 

Above mentioned discount will be applied to the payment on a monthly basis
Order volume will be based on calendar months, i.e. Ist Jan to 31st Jan ete.

e Monthly order volume will be evaluated at the end of every month. Discount will be applied to
every Purchase Order released in the following month based on the above criteria.

wer on Ge

as
{ROA
> Va
oe iRircuitronti ~
USA *
NYE ‘
« €as@ 0:21-cv-60125-RNS Document 15-1 Entered on FLSD Docket 04/12/2021 Page 14 of 14

SCHEDULE C

Lead-Time Schedule

 

1. Benlida shall update the Standard Lead Times on the 15th (or nearest business day) of every month

2. If Benlida fails to update the Standard Lead Times as required above, the Parties agree that the following
Lead Times shall apply and shall be deemed the Standard Lead Times, unless otherwise agreed to by the

Parties in writing:

 

 

 

 

SS: | 10 days
DS: 14 days
4L to 6L: 21 days
8L and above: : 28 days

 

 

 

 

3. The above Standard Lead Times includes 2 days to allow for EQ response time from Circuitronix,
assuming that nothing is pending from Benlida and that Benlida is solely waiting for Circuitronix

4. Incase Circuitronix takes more than 2 days to resolve EQ’s, Standard Lead Times will increase by the
number of days over 2 days

5. The above Standard Lead Times apply to an order of 3000 square meters per week. For each increase of
400 square meters per week, the Standard Lead Time will be increased by Iday.

   

a i ro

NS FS oO

     

ener

yy a
Sy * 3c
“LUISA

14

 

 
